UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-00834 Name of Registrant: Vanguard Windsor Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: January 31, 2017 Item 1: Schedule of Investments Vanguard Windsor Fund Schedule of Investments (unaudited) As of January 31, 2017 Market Value Shares ($000) Common Stocks (97.5%) 1 Consumer Discretionary (10.7%) Delphi Automotive plc 3,021,684 211,699 * Norwegian Cruise Line Holdings Ltd. 3,624,081 170,332 Lennar Corp. Class A 3,774,120 168,514 Newell Brands Inc. 3,098,830 146,668 SES SA Class A 6,838,780 132,979 DR Horton Inc. 3,992,000 119,401 Omnicom Group Inc. 1,233,100 105,615 VF Corp. 2,018,200 103,897 Expedia Inc. 806,461 98,058 Ford Motor Co. 7,371,550 91,112 * Hilton Worldwide Holdings Inc. 1,450,516 83,521 Ralph Lauren Corp. Class A 897,800 79,392 TJX Cos. Inc. 1,024,187 76,732 Staples Inc. 7,849,780 72,218 News Corp. Class A 5,447,250 66,947 * Toll Brothers Inc. 2,019,200 63,322 Interpublic Group of Cos. Inc. 2,254,250 53,042 Lowe's Cos. Inc. 526,000 38,440 Kohl's Corp. 343,475 13,681 Consumer Staples (3.5%) British American Tobacco plc 3,268,406 201,753 Coty Inc. Class A 6,522,818 125,238 Wal-Mart Stores Inc. 1,520,350 101,468 Ingredion Inc. 775,750 99,443 Kellogg Co. 625,000 45,444 CVS Health Corp. 522,225 41,157 Energy (10.5%) Pioneer Natural Resources Co. 1,448,607 261,083 Halliburton Co. 4,341,246 245,584 Anadarko Petroleum Corp. 3,258,685 226,576 Royal Dutch Shell plc ADR 3,990,691 217,054 * Concho Resources Inc. 1,177,975 164,257 Exxon Mobil Corp. 1,734,725 145,526 BP plc ADR 3,467,825 124,772 Baker Hughes Inc. 1,630,950 102,880 ConocoPhillips 1,668,125 81,338 HollyFrontier Corp. 2,155,200 62,436 Canadian Natural Resources Ltd. 2,018,068 61,006 Murphy Oil Corp. 1,836,625 53,097 Cenovus Energy Inc. 3,809,713 51,926 Valero Energy Corp. 539,800 35,497 * Southwestern Energy Co. 2,495,500 22,485 * Cobalt International Energy Inc. 11,783,968 11,558 Financials (27.5%) American International Group Inc. 5,977,751 384,130 Bank of America Corp. 16,894,172 382,484 MetLife Inc. 6,685,275 363,746 Citigroup Inc. 6,198,096 346,040 XL Group Ltd. 8,010,875 300,969 Wells Fargo & Co. 4,617,412 260,099 Comerica Inc. 3,843,940 259,581 Unum Group 4,433,869 201,431 PNC Financial Services Group Inc. 1,550,332 186,753 Principal Financial Group Inc. 3,234,899 184,680 JPMorgan Chase & Co. 1,915,550 162,113 Torchmark Corp. 1,783,600 131,166 M&T Bank Corp. 800,508 130,139 Intercontinental Exchange Inc. 2,135,545 124,630 Voya Financial Inc. 2,893,875 116,392 Goldman Sachs Group Inc. 493,525 113,175 Morgan Stanley 2,641,841 112,252 Franklin Resources Inc. 2,695,150 107,105 Zions Bancorporation 2,467,872 104,119 Ameriprise Financial Inc. 829,724 93,153 Axis Capital Holdings Ltd. 1,418,271 90,784 Capital One Financial Corp. 1,024,800 89,557 Regions Financial Corp. 5,913,150 85,208 UBS Group AG 5,063,558 81,574 State Street Corp. 1,023,350 77,979 Raymond James Financial Inc. 961,649 72,056 Fifth Third Bancorp 2,576,700 67,252 Citizens Financial Group Inc. 1,743,875 63,076 KeyCorp 3,143,625 56,491 Allstate Corp. 711,097 53,482 Bank of Nova Scotia 600,600 35,891 Willis Towers Watson plc 205,562 25,722 Invesco Ltd. 695,225 20,106 * Genworth Financial Inc. Class A 2,832,750 9,518 Health Care (12.0%) Bristol-Myers Squibb Co. 5,307,716 260,927 UnitedHealth Group Inc. 1,573,192 255,014 Medtronic plc 3,309,035 251,553 Merck & Co. Inc. 3,747,279 232,294 * Allergan plc 777,267 170,136 McKesson Corp. 1,118,872 155,691 * HCA Holdings Inc. 1,599,949 128,444 Cigna Corp. 784,816 114,756 * Biogen Inc. 347,629 96,377 * Mylan NV 2,488,804 94,699 Johnson & Johnson 799,225 90,512 Abbott Laboratories 1,926,310 80,462 Eli Lilly & Co. 912,640 70,301 Teva Pharmaceutical Industries Ltd. ADR 1,828,293 61,120 Pfizer Inc. 1,643,275 52,141 Cardinal Health Inc. 345,150 25,872 Industrials (8.4%) Eaton Corp. plc 3,511,690 248,557 Honeywell International Inc. 1,972,769 233,418 * IHS Markit Ltd. 4,332,583 170,920 Parker-Hannifin Corp. 1,054,000 155,075 Raytheon Co. 956,747 137,925 Dover Corp. 1,596,742 124,147 Stanley Black & Decker Inc. 991,300 122,921 * Sensata Technologies Holding NV 2,638,831 110,699 American Airlines Group Inc. 1,606,054 71,068 JB Hunt Transport Services Inc. 516,176 51,143 Kansas City Southern 497,885 42,773 * L3 Technologies Inc. 166,050 26,351 * Herc Holdings Inc. 1 — Information Technology (15.8%) Broadcom Ltd. 1,559,913 311,203 * Arrow Electronics Inc. 3,832,844 281,791 * Micron Technology Inc. 8,817,540 212,591 Skyworks Solutions Inc. 2,264,865 207,779 Lam Research Corp. 1,800,132 206,763 Cisco Systems Inc. 6,271,487 192,660 Harris Corp. 1,808,315 185,732 Apple Inc. 1,519,517 184,393 QUALCOMM Inc. 2,835,625 151,507 * CommScope Holding Co. Inc. 3,870,780 146,393 Oracle Corp. 3,473,300 139,314 * Alphabet Inc. Class A 129,406 106,138 Intel Corp. 2,816,600 103,707 Hewlett Packard Enterprise Co. 4,242,550 96,221 Microsoft Corp. 1,222,875 79,059 TE Connectivity Ltd. 829,810 61,696 Seagate Technology plc 1,297,862 58,598 * Cognizant Technology Solutions Corp. Class A 916,325 48,190 * NXP Semiconductors NV 436,262 42,688 Materials (3.2%) Celanese Corp. Class A 2,502,605 211,220 Methanex Corp. 3,003,478 150,324 PPG Industries Inc. 1,227,021 122,714 CF Industries Holdings Inc. 2,211,752 78,053 Other (0.4%) ^,2 Vanguard Value ETF 703,525 65,759 Real Estate (2.9%) Weyerhaeuser Co. 5,545,741 173,748 American Tower Corporation 1,669,700 172,814 Public Storage 519,578 111,709 Boston Properties Inc. 383,028 50,139 Telecommunication Services (0.9%) Nippon Telegraph & Telephone Corp. 3,038,200 134,204 AT&T Inc. 815,225 34,370 Utilities (1.7%) PG&E Corp. 1,853,367 114,705 NextEra Energy Inc. 827,433 102,370 Edison International 852,150 62,104 Entergy Corp. 367,502 26,328 Total Common Stocks (Cost $13,511,984) Coupon Temporary Cash Investments (2.2%)1 Money Market Fund (0.7%) 3,4 Vanguard Market Liquidity Fund 0.856% 1,230,125 123,025 Face Maturity Amount Date ($000) Repurchase Agreement (1.0%) Bank of America Securities, LLC (Dated 1/31/17, Repurchase Value $185,603,000, collateralized by Government National Mortgage Assn., 3.500-4.000, 4/20/46-7/20/46, with a value of $189,312,000) 0.540% 2/1/17 185,600 185,600 U.S. Government and Agency Obligations (0.5%) 5 Federal Home Loan Bank Discount Notes 0.525% 3/8/17 75,000 74,960 6 United States Treasury Bill 0.381% 3/9/17 2,000 1,999 6 United States Treasury Bill 0.557% 4/27/17 4,600 4,594 6 United States Treasury Bill 0.564% 5/4/17 2,500 2,497 United States Treasury Bill 0.592% 7/13/17 400 399 Total Temporary Cash Investments (Cost $393,074) Total Investments (99.7%) (Cost $13,905,058) Other Assets and Liabilities-Net (0.3%) 4 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $1,692,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.6% and 1.1%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $1,738,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 6 Securities with a value of $9,090,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature, and in the absence of a default, such collateral cannot be repledged, resold, or rehypothecated. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of January 31, 2017, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 16,863,345 468,936 — Temporary Cash Investments 123,025 270,049 — Futures Contracts—Liabilities 1 (160) — — Forward Currency Contracts—Liabilities — (5,415) — Total 16,986,210 733,570 — 1 Represents variation margin on the last day of the reporting period. E. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. The fund enters into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts or to protect the value of securities and related receivables and payables against changes in foreign exchange rates. The fund's risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. The fund mitigates its counterparty risk by entering into forward currency contracts only with a diverse group of prequalified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the absence of a default, the collateral pledged or received by the fund cannot be repledged, resold, or rehypothecated. The master netting arrangements provide that, in the event of a counterparty’s default (including bankruptcy), the fund may terminate the forward currency contracts, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any assets pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the forward currency contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Futures contracts are valued at their quoted daily settlement prices. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At January 31, 2017, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Futures Contracts Expiration Number of Aggregate Unrealized) Long (Short) Settlement Appreciation Contracts Value Long (Depreciation) (Short) E-mini S&P 500 Index March 2017 1,719 195,493 151 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. At January 31, 2017, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Contract Appreciation Settlement (Depreciation) Counterparty Date Receive Deliver ($000) Citibank, N.A. 3/15/17 USD 116,377 JPY 13,731,352 (5,415) JPY—Japanese yen. USD—U.S. dollar. F. At January 31, 2017, the cost of investment securities for tax purposes was $13,905,058,000. Net unrealized appreciation of investment securities for tax purposes was $3,820,297,000, consisting of unrealized gains of $4,661,536,000 on securities that had risen in value since their purchase and $841,239,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Windsor II Fund Schedule of Investments (unaudited) As of January 31, 2017 Market Value Shares ($000) Common Stocks (97.0%) 1 Consumer Discretionary (9.7%) Twenty-First Century Fox Inc. Class A 19,406,600 608,979 Target Corp. 6,899,400 444,873 Carnival Corp. 7,797,720 431,838 Lowe's Cos. Inc. 4,831,550 353,090 Delphi Automotive plc 3,732,323 261,486 Ford Motor Co. 19,321,567 238,815 Omnicom Group Inc. 2,680,400 229,576 DR Horton Inc. 5,950,000 177,964 * Adient plc 2,212,796 140,490 *,^ Discovery Communications Inc. Class A 4,810,900 136,389 * Madison Square Garden Co. Class A 743,467 130,605 McDonald's Corp. 1,064,023 130,417 Advance Auto Parts Inc. 686,049 112,677 Comcast Corp. Class A 1,422,500 107,285 Lennar Corp. Class A 2,353,181 105,069 General Motors Co. 2,844,900 104,152 Genuine Parts Co. 913,881 88,473 CBS Corp. Class B 1,283,100 82,747 Bed Bath & Beyond Inc. 2,000,631 80,725 L Brands Inc. 950,700 57,242 Goodyear Tire & Rubber Co. 1,706,300 55,267 * Meritage Homes Corp. 1,390,408 51,097 Magna International Inc. 1,169,100 50,599 * Norwegian Cruise Line Holdings Ltd. 1,041,576 48,954 CalAtlantic Group Inc. 1,268,190 44,222 Renault SA 472,271 42,525 Honda Motor Co. Ltd. 1,407,700 41,892 * Deckers Outdoor Corp. 696,800 40,136 * Discovery Communications Inc. 1,401,900 38,847 Publicis Groupe SA 537,720 36,941 Honda Motor Co. Ltd. ADR 1,178,700 35,031 Hyundai Motor Co. 263,261 31,693 Harley-Davidson Inc. 520,600 29,695 Lear Corp. 13,253 1,883 Darden Restaurants Inc. 24,349 1,784 Best Buy Co. Inc. 39,225 1,746 Garmin Ltd. 33,500 1,618 News Corp. Class B 95,011 1,202 * Liberty Global plc Class A 29,000 1,058 Whirlpool Corp. 3,366 589 Kohl's Corp. 2,600 104 Consumer Staples (9.9%) Philip Morris International Inc. 9,710,088 933,431 Altria Group Inc. 11,754,632 836,695 ^ Imperial Brands plc ADR 17,396,150 820,924 CVS Health Corp. 10,215,600 805,091 Coca-Cola Co. 7,070,647 293,927 Procter & Gamble Co. 3,126,255 273,860 Molson Coors Brewing Co. Class B 2,437,578 235,275 Kellogg Co. 2,977,200 216,472 Walgreens Boots Alliance Inc. 2,477,700 203,023 Wal-Mart Stores Inc. 901,213 60,147 Bunge Ltd. 371,500 25,712 PepsiCo Inc. 33,902 3,518 Conagra Brands Inc. 51,254 2,004 Ingredion Inc. 12,805 1,641 Tyson Foods Inc. Class A 19,322 1,213 ^ Pilgrim's Pride Corp. 42,800 819 Colgate-Palmolive Co. 2,603 168 Energy (9.0%) ConocoPhillips 16,457,103 802,448 BP plc ADR 16,645,498 598,905 Occidental Petroleum Corp. 8,336,858 564,989 Phillips 66 6,797,469 554,809 Chevron Corp. 3,972,427 442,330 Marathon Oil Corp. 14,226,600 238,296 Schlumberger Ltd. 1,985,545 166,210 Range Resources Corp. 4,513,590 145,969 Hess Corp. 2,503,900 135,661 Cabot Oil & Gas Corp. 5,554,169 119,304 Royal Dutch Shell plc ADR 1,934,806 105,234 ^ Murphy Oil Corp. 2,640,800 76,346 EOG Resources Inc. 740,000 75,169 Pioneer Natural Resources Co. 411,100 74,093 Valero Energy Corp. 647,708 42,593 * Kosmos Energy Ltd. 5,210,700 34,078 Apache Corp. 535,029 32,005 * Cobalt International Energy Inc. 14,963,900 14,677 Exxon Mobil Corp. 100,930 8,467 ONEOK Inc. 34,547 1,904 Ensco plc Class A 145,858 1,593 * Energen Corp. 28,821 1,553 Cimarex Energy Co. 11,165 1,510 Devon Energy Corp. 32,729 1,490 * Newfield Exploration Co. 33,656 1,349 * Chesapeake Energy Corp. 196,098 1,265 * Southwestern Energy Co. 133,271 1,201 * TechnipFMC plc 25,524 858 Tesoro Corp. 1,340 108 Plains GP Holdings LP Class A 2 — Financials (17.7%) Bank of America Corp. 67,581,101 1,530,036 JPMorgan Chase & Co. 13,981,409 1,183,247 Wells Fargo & Co. 19,899,296 1,120,927 Citigroup Inc. 18,521,936 1,034,080 American Express Co. 9,202,767 702,907 American International Group Inc. 4,855,038 311,985 Fifth Third Bancorp 8,307,429 216,824 Navient Corp. 13,593,940 204,453 Intercontinental Exchange Inc. 3,347,000 195,331 Goldman Sachs Group Inc. 732,152 167,897 * SLM Corp. 13,498,252 160,359 Aon plc 1,357,900 153,035 Charles Schwab Corp. 3,673,600 151,499 Capital One Financial Corp. 1,673,598 146,256 BNP Paribas SA 2,121,364 135,708 Citizens Financial Group Inc. 3,306,200 119,585 Morgan Stanley 2,754,700 117,047 State Street Corp. 1,365,129 104,023 Barclays plc 36,326,564 100,818 KeyCorp 5,397,400 96,991 Travelers Cos. Inc. 706,200 83,176 MetLife Inc. 1,298,000 70,624 Allstate Corp. 826,800 62,184 Lincoln National Corp. 688,261 46,465 Sumitomo Mitsui Financial Group Inc. 1,036,900 40,680 Synchrony Financial 1,044,121 37,400 Regions Financial Corp. 2,415,696 34,810 Prudential Financial Inc. 285,273 29,985 Discover Financial Services 33,947 2,352 Aflac Inc. 31,111 2,178 Unum Group 42,911 1,949 Principal Financial Group Inc. 32,147 1,835 Reinsurance Group of America Inc. Class A 14,180 1,779 Everest Re Group Ltd. 7,752 1,705 US Bancorp 15,698 827 SunTrust Banks Inc. 6,684 380 * Santander Consumer USA Holdings Inc. 26,793 354 Chubb Ltd. 1,421 187 PNC Financial Services Group Inc. 1,100 133 Health Care (19.2%) Pfizer Inc. 37,331,385 1,184,525 Medtronic plc 13,803,613 1,049,351 Anthem Inc. 6,241,147 962,010 Sanofi ADR 22,611,200 922,085 Cardinal Health Inc. 10,828,981 811,740 Johnson & Johnson 6,625,670 750,357 * Express Scripts Holding Co. 10,706,600 737,471 Teva Pharmaceutical Industries Ltd. ADR 17,915,000 598,898 Merck & Co. Inc. 8,664,323 537,101 Zoetis Inc. 6,433,397 353,451 UnitedHealth Group Inc. 1,292,500 209,514 Cigna Corp. 1,221,813 178,653 Stryker Corp. 1,118,650 138,187 * Allergan plc 595,530 130,356 * Biogen Inc. 396,105 109,816 Humana Inc. 514,400 102,108 GlaxoSmithKline plc ADR 2,591,100 101,856 Roche Holding AG 362,000 85,775 * Quintiles IMS Holdings Inc. 630,850 49,515 Zimmer Biomet Holdings Inc. 349,800 41,392 AbbVie Inc. 574,077 35,082 Eli Lilly & Co. 36,522 2,813 Aetna Inc. 21,582 2,560 Baxter International Inc. 35,215 1,687 * Hologic Inc. 34,563 1,401 Bristol-Myers Squibb Co. 14,942 735 Danaher Corp. 3,700 311 Gilead Sciences Inc. 1,900 138 Industrials (9.4%) Johnson Controls International plc 23,113,074 1,016,513 United Technologies Corp. 9,174,172 1,006,131 Honeywell International Inc. 4,751,361 562,181 General Dynamics Corp. 2,270,200 411,088 Eaton Corp. plc 3,071,487 217,400 Cummins Inc. 1,031,107 151,583 Raytheon Co. 1,008,183 145,340 ^ CNH Industrial NV 11,893,000 106,561 Rockwell Collins Inc. 1,055,100 95,761 Boeing Co. 580,900 94,931 Koninklijke Philips NV 3,037,507 89,242 Parker-Hannifin Corp. 562,200 82,716 * Copart Inc. 1,362,200 77,291 Deere & Co. 716,100 76,658 Union Pacific Corp. 659,350 70,273 General Electric Co. 2,321,133 68,938 * Kirby Corp. 760,400 49,008 Stanley Black & Decker Inc. 295,700 36,667 PACCAR Inc. 496,900 33,446 Embraer SA ADR 1,239,800 28,342 Delta Air Lines Inc. 49,400 2,334 * L3 Technologies Inc. 11,404 1,810 Owens Corning 30,733 1,698 Chicago Bridge & Iron Co. NV 50,346 1,672 * Quanta Services Inc. 44,240 1,588 Alaska Air Group Inc. 16,405 1,539 ManpowerGroup Inc. 13,884 1,325 * Jacobs Engineering Group Inc. 19,193 1,124 * JetBlue Airways Corp. 6,400 125 Rockwell Automation Inc. 700 104 Information Technology (15.4%) Microsoft Corp. 24,062,603 1,555,647 Oracle Corp. 24,743,100 992,446 QUALCOMM Inc. 10,739,932 573,835 Apple Inc. 3,862,811 468,752 * Alphabet Inc. Class A 489,418 401,416 Cisco Systems Inc. 10,469,183 321,613 * Alphabet Inc. Class C 357,736 285,041 Samsung Electronics Co. Ltd. 153,400 260,899 Hewlett Packard Enterprise Co. 11,100,700 251,764 * eBay Inc. 7,749,800 246,676 Taiwan Semiconductor Manufacturing Co. Ltd. ADR 7,567,119 233,900 Intel Corp. 6,001,669 220,982 Visa Inc. Class A 2,529,600 209,223 Corning Inc. 7,065,500 187,165 Skyworks Solutions Inc. 1,966,900 180,443 Telefonaktiebolaget LM Ericsson ADR 27,493,900 161,939 * Vantiv Inc. Class A 1,942,600 120,907 Motorola Solutions Inc. 1,466,500 118,361 Fidelity National Information Services Inc. 1,340,800 106,486 Applied Materials Inc. 3,033,500 103,897 * Red Hat Inc. 1,227,000 93,105 TE Connectivity Ltd. 948,800 70,543 * Versum Materials Inc. 2,348,381 65,637 * Teradata Corp. 1,215,196 35,678 International Business Machines Corp. 20,678 3,609 HP Inc. 146,828 2,210 Seagate Technology plc 46,667 2,107 * NCR Corp. 39,620 1,705 Marvell Technology Group Ltd. 114,196 1,698 Computer Sciences Corp. 25,627 1,594 NVIDIA Corp. 14,481 1,581 Avnet Inc. 24,547 1,140 Western Union Co. 33,733 661 Maxim Integrated Products Inc. 10,329 459 Materials (2.8%) Air Products & Chemicals Inc. 5,484,962 766,578 EI du Pont de Nemours & Co. 3,440,806 259,781 * Crown Holdings Inc. 2,364,600 128,090 PPG Industries Inc. 717,900 71,797 International Paper Co. 1,026,500 58,100 Packaging Corp. of America 387,400 35,711 LyondellBasell Industries NV Class A 26,611 2,482 * Freeport-McMoRan Inc. 133,737 2,227 Steel Dynamics Inc. 50,069 1,693 Celanese Corp. Class A 14,900 1,258 Eastman Chemical Co. 5,900 457 Dow Chemical Co. 4,457 266 Nucor Corp. 3,500 203 Other (0.2%) 2 Vanguard Value ETF 630,600 58,942 SPDR S&Prust 95,512 21,732 Real Estate (0.2%) Host Hotels & Resorts Inc. 4,558,331 82,369 Omega Healthcare Investors Inc. 53,533 1,717 VEREIT Inc. 196,116 1,673 WP Carey Inc. 26,646 1,650 Senior Housing Properties Trust 85,125 1,622 Spirit Realty Capital Inc. 123,569 1,300 Communications Sales & Leasing Inc. 32,500 854 Hospitality Properties Trust 19,400 604 Telecommunication Services (2.9%) Verizon Communications Inc. 13,723,551 672,591 AT&T Inc. 13,612,085 573,886 Vodafone Group plc ADR 5,168,836 128,704 *,^ Sprint Corp. 188,100 1,736 Utilities (0.6%) * Calpine Corp. 11,595,400 136,826 NRG Energy Inc. 4,302,344 71,161 Southern Co. 535,800 26,485 PPL Corp. 707,924 24,664 Edison International 28,767 2,097 DTE Energy Co. 19,713 1,944 CenterPoint Energy Inc. 69,833 1,830 Entergy Corp. 24,929 1,786 FirstEnergy Corp. 58,344 1,769 MDU Resources Group Inc. 59,943 1,759 AES Corp. 141,148 1,615 Ameren Corp. 29,241 1,539 National Fuel Gas Co. 27,284 1,532 Duke Energy Corp. 1,205 95 Total Common Stocks (Cost $35,356,243) Coupon Temporary Cash Investments (3.6%) 1 Money Market Fund (3.5%) 3,4 Vanguard Market Liquidity Fund 0.856% 16,590,841 1,659,250 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 5 United States Treasury Bill 0.381% 3/9/17 100 100 5 United States Treasury Bill 0.381% 3/30/17 10,000 9,993 5 United States Treasury Bill 0.602% 5/18/17 6,500 6,490 5 United States Treasury Bill 0.597% 5/25/17 5,000 4,992 Total Temporary Cash Investments (Cost $1,680,790) Total Investments (100.6%) (Cost $37,037,033) Other Assets and Liabilities-Net (-0.6%) 4 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $79,056,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 97.7% and 2.9%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $80,767,000 of collateral received for securities on loan. 5 Securities with a value of $13,522,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the portfolio's pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of January 31, 2017, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 45,101,709 776,932 — Temporary Cash Investments 1,659,250 21,575 — Futures Contracts—Liabilities 1 (223) — — Total 46,760,736 798,507 — 1 Represents variation margin on the last day of the reporting period. D. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At January 31, 2017, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index March 2017 2,635 299,665 1,070 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. At January 31, 2017, the cost of investment securities for tax purposes was $37,037,033,000. Net unrealized appreciation of investment securities for tax purposes was $10,522,433,000, consisting of unrealized gains of $12,685,861,000 on securities that had risen in value since their purchase and $2,163,428,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD WINDSOR FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: March 22, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD WINDSOR FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: March 22, 2017 VANGUARD WINDSOR FUNDS /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: March 22, 2017 * By:/s/ ANNE E. ROBINSON Anne E. Robinson, pursuant to a Power of Attorney filed on October 4, 2016, see file Number 33-32548, Incorporated by Reference.
